Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 29, 1965 after a jury trial, convicting her of murder in the second degree and sentencing her to serve a term of 20 years to life. Judgment affirmed. In our opinion, under the circumstances here, namely: (1) the defendant’s failure to object to the admission of her confessions on the ground that they had been involuntarily made, and (2) the absence from the trial court’s charge of any instruction concerning the issue of the voluntariness of defendant’s confessions, a Jaekson-Denno hearing to determine such issue is not required to be held (People v. Huntley, 15 N Y 2d 72, 77; Jackson v. Denno, 378 U. S. 368). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.